


AMENDMENT NO. 1 TO

PURCHASE AND CONTRIBUTION AGREEMENT
This AMENDMENT NO. 1 TO PURCHASE AND CONTRIBUTION AGREEMENT, dated as of July
20, 2012 (this “Amendment”), is between MYLAN PHARMACEUTICALS INC. (“MPI”), as
originator and seller (in such capacity, “Originator”), and as initial servicer
(in such capacity, the “Servicer”), and MYLAN SECURITIZATION LLC (the “Buyer”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to that certain Purchase and
Contribution Agreement, dated as of February 21, 2012 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Agreement”);
WHEREAS, concurrently herewith, MPI, the Buyer and certain other parties are
entering into that certain Amendment No. 1 to Receivables Purchase Agreement,
dated as of the date hereof (the “Receivables Purchase Agreement Amendment”);
and
WHEREAS, the parties hereto wish to amend the Agreement upon the terms hereof.
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), each of the parties
hereto hereby agree as follows:
A G R E E M E N T:
1.Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Agreement.
2.    Amendment. Section 6.2 of the Agreement is hereby amended by replacing the
amount “$6,000,000” where it appears in clause (b) thereof with the amount
“$8,000,000”.
3.    Representations and Warranties. Each of the Buyer, MPI, the Servicer and
Originator represents and warrants to each of the other parties hereto, the
Agent, the Purchaser Agents and the LOC Issuer as of the date hereof, both
before and immediately after giving effect to this Amendment, as follows:
(a)    The representations and warranties made by it in the Agreement and each
of the other Transaction Document to which it is a party are true and correct
both as of the date hereof and immediately after giving effect to this Amendment
and the Receivables Purchase Agreement Amendment.
(b)    The execution and delivery by it of the Receivables Purchase Agreement
Amendment and this Amendment, and the performance of its respective obligations
under this Amendment, the Agreement (as amended hereby), the Receivables
Purchase Agreement

1

--------------------------------------------------------------------------------




(as amended by the Receivables Purchase Agreement Amendment) and the other
Transaction Documents to which it is a party are within its organizational
powers and have been duly authorized by all necessary action on its part, and
this Amendment, the Agreement (as amended hereby), the Receivables Purchase
Agreement (as amended by the Receivables Purchase Agreement Amendment) and the
other Transaction Documents to which it is a party are its valid and legally
binding obligations, enforceable in accordance with their respective terms,
subject to the effect of bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally.
(c)    No Event of Default or Unmatured Event of Default has occurred and is
continuing, or would occur as a result of this Amendment, the Receivables
Purchase Agreement Amendment or the transactions contemplated hereby or thereby.
4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date first above written upon satisfaction of the following conditions
precedent:
(a)    Execution of Amendment. The Agent shall have received a counterpart of
this Amendment duly executed by each of the parties hereto.
(b)    Effectiveness of Receivables Purchase Agreement Amendment. The
Receivables Purchase Agreement Amendment shall have become effective.
(c)    No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing either before or immediately after giving effect to
this Amendment.
(d)    Representations and Warranties True. The representations and warranties
of the Buyer, MPI, the Servicer and Originator contained in the Agreement and in
this Amendment shall be true and correct both as of the date hereof and
immediately after giving effect to this Amendment.
5.    Reference to and Effect on the Agreement and the other Transaction
Documents.
(a)    Each reference in the Agreement to “this Agreement,” “herein,” “hereof”
and words of like import and each reference in the other Transaction Documents
to “Purchase and Contribution Agreement”, “Sale Agreement”, “thereunder”,
“thereof” or words of like import referring to the Agreement shall mean and be a
reference to the Agreement, as amended hereby.
(b)    Each of the Agreement and the other Transaction Documents (except as
specifically amended herein) is hereby ratified and confirmed in all respects by
each of the parties hereto and shall remain in full force and effect in
accordance with its respective terms.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of or amendment to any
right, power

2

--------------------------------------------------------------------------------




or remedy of the Buyer, the Agent, any Purchaser, any Purchaser Agent or the LOC
Issuer under, nor constitute a waiver of or amendment to, any other provision or
condition under any Transaction Document.
(d)    To the extent that the consent of any party hereto, in any capacity, is
required under any Transaction Document or any other agreement entered into in
connection with any Transaction Document with respect to any of the amendments
set forth herein, such party hereby grants such consent.
6.    Transaction Document. This Amendment shall be a Transaction Document under
(and as defined in) the Agreement.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Buyer, the Servicer, MPI and Originator, and their respective
successors and assigns.
8.    Costs and Expenses. MPI agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses incurred by or on behalf of Agent,
each Purchaser, each Purchaser Agent and the LOC Issuer in connection with the
preparation, negotiation, execution and delivery of this Amendment and the
Receivables Purchase Agreement Amendment, and any other documents to be
delivered in connection herewith or therewith, including, reasonable attorneys’
fees and expenses of a single counsel.
9.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
10.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Delivery
of an executed counterpart hereof by facsimile or other electronic means shall
be equally effective as delivery of an originally executed counterpart.
11.    Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.
[Signatures Follow]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


MYLAN PHARMACEUTICALS INC.,
as Originator and as Servicer




By: /s/ Brian Byala    
Name: Brian Byala
Title: Treasurer






MYLAN SECURITIZATION LLC,
as Buyer




By: /s/ Brian Byala    
Name: Brian Byala
Title: Manager







S-1
Amendment No. 1 to
Purchase and Contribution Agreement



--------------------------------------------------------------------------------






Acknowledge and Agreed to:




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for the BTMU Group




By: /s/ Christopher Pohl    
Name: Christopher Pohl
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Agent




By: /s/ Christopher Pohl    
Name: Christopher Pohl
Title: Managing Director







S-2
Amendment No. 1 to
Purchase and Contribution Agreement



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for the PNC Group




By: /s/ William P. Falcon
Name: William P. Falcon
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION,
as an LOC Issuer




By: /s/ Mark Falcione
Name: Mark Falcione
Title: Senior Vice President





S-3
Amendment No. 1 to
Purchase and Contribution Agreement



--------------------------------------------------------------------------------




SUNTRUST ROBINSON HUMPHREY, INC.,
as Purchaser Agent for the SunTrust Group




By: /s/ Emily Shields    
Name: Emily Shields
Title: Vice President







S-4
Amendment No. 1 to
Purchase and Contribution Agreement



--------------------------------------------------------------------------------




MIZUHO CORPORATE BANK, LTD.,
as Purchaser Agent for the Mizuho Group




By: /s/ Bertram Tang    
Name: Bertram Tang
Title: Authorized Signatory





S-5
Amendment No. 1 to
Purchase and Contribution Agreement



--------------------------------------------------------------------------------




MYLAN INC.,
as Performance Guarantor




By: /s/ Brian Byala
Name: Brian Byala
Title: Senior Vice President, Treasurer

S-6
Amendment No. 1 to
Purchase and Contribution Agreement

